DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed April 5, 2021, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Election/Restrictions

Newly submitted claim 57 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the compositions of claims 37 – 56 can be intraorally injected as in the method of claim 57 but could also be orally administered such as by swallowing, which is a materially different process. See MPEP § 806.05(h). 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 57 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37 – 41 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed December 15, 2020 and those set forth herein.
Applicants traverse this rejection on the grounds that the claims have been amended and are in compliance with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ).
The claim amendments do not sufficiently clarify the scope of claim 37 and the metes and bounds of claim 37 and the claims that depend from claim 37 still cannot be determined. While deletion of “hydrogel” removes the confusion as how the solution in the preamble and hydrogel ingredients could be present in the same formulation, what distinguishes the buffering agent from the anesthetic solution vehicle remains unclear. The buffering agent in claim 37 must be a lactated Ringer’s solution and thus would also seem to be an anesthetic solution vehicle as recited later in the claim. The amendments and remarks do not make clear what additional ingredient(s) are required for the 

Claims 42 – 56 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed December 15, 2020 and those set forth herein.
Applicants traverse this rejection on the grounds that the claims have been amended and are in compliance with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ).
The claim amendments do not sufficiently clarify the scope of claims 42 and 49 and the metes and bounds of the claims cannot be determined. In contrast to independent claim 37, independent claims 42 and 49 do not require a solution of the buffering agent and each independent claim encompasses formulations with, for example, a solid buffer material that then is dissolved by the aqueous solution vehicle to form a solution. However, dependent claims 44 and 53 each contain a Markush group of different solutions as the buffering agents. Thus, such materials are encompassed by the claimed “buffering agent” and it remains unclear what additional ingredient(s) are required for the anesthetic solution vehicle. Therefore the scope of these claims remains unclear and the rejection is maintained.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 42, 43, 45, 46, 49 – 52 and 55 were rejected under 35 U.S.C. 103 as being unpatentable over Anaebonam et al. (US 5,763,449) in view of Sohi et al. (Drug Dev Ind Pharm, 2004). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed December 15, 2020 and those set forth herein.
Regarding Anaebonam et al., Applicant traverses this rejection on the grounds that the key ingredients in the formulation are not capable of intraoral injection. Polyvinylpyrrolidone (PVP) is not considered safe for subcutaneous or intramuscular injection and cannot be eliminated from the human body and is not approved by the FDA for use in injectable drugs. C3-C6 polyols are also not approved by the FDA for use in injectable drugs. Moderate chronic or high acute exposure to glycyrrhizic acid 
These arguments are unpersuasive. Arguments without factual support are mere allegations and are not found persuasive. While some statements are supported by citations to various documents, no copies of any of these documents were provided such that the complete teachings of the documents could be evaluated. The recitation “intraorally injectable” occurs in the claim preamble and reflects the intended use of the claimed composition.  The recitation of “intraorally injectable” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. This language also reflects the intended use of the claimed composition. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The fact that ingredients are not FDA approved for use in injectable formulations, even if those assertions were supported by evidence of record, does not mean that the formulations of the applied prior art are not capable of being intraorally injected. PVP is an ingredient that can be present in injectable formulations. Dornhofer et al. (US 5,753,636) discloses an injection solution for subcutaneous or intramuscular administration that comprises 0 – 25 g of PVP per 100 
Regarding Sohi, Applicant traverses on the grounds that the compositions therein pertain to the oral administration route and proposes using glycine to mask the bitter taste of saponins, but the hemolytic activity of saponins has been widely used as a means of detecting and assaying saponins in plant materials and are regarded as anti-nutritive factors in foods. The FDA has not approved the use of saponins in injectable drugs.
.

Claims 37 – 40, 44, 47, 53 and 54 were rejected under 35 U.S.C. 103 as being unpatentable over Anaebonam et al. and Sohi et al. further in view of Muni (US 2009/0048349). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed December 15, 2020 and those set forth herein.
Regarding Muni, Applicant traverses this rejection on the grounds that the liquid bases are recommended for orally administered pharmaceuticals. The mixtures are dispensed into vials in order to prepare lotion or gel formulations which are suitable for topical administration.


Claims 41, 48 and 56 were rejected under 35 U.S.C. 103 as being unpatentable over Anaebonam et al., Sohi et al. and optionally Muni further in view of Hariguchi et al. (US 2004/0072792) and Benn (WO 2012/151464). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed December 15, 2020 and those set forth herein.
Applicant traverses this rejection on the grounds that the stated rationales are self-supporting and do not rely on any intrinsic aspects of the disclosures themselves. That a contrast media agent can be included does not make it obvious to do so. The reliance of In re Kerkhoven is misplaced as suppressing bitterness and facilitating In re Kerkhoven. The overarching concern is that four references have been relied upon and that is allegation worthy of scrutiny and raises the concern of hindsight bias. The contrast media agent facilitates imaging, a purpose that is wholly distinct from that of suppressing bitterness. The clear prospect of impermissibly cherry picking random elements that are smushed together by the Examiner is raised.
These arguments are unpersuasive. In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As set forth previously, the combination of Anaebonam et al., Sohi et al. and optionally Muni renders obvious the preparation of taste masked solutions of anesthetics such as lidocaine that can also comprise vasoconstrictors that can reduce the amount of agents entering general circulation. Hariguchi et al. discloses that lidocaine containing solutions can be used for local injection in the field of oral surgery and dental treatment. Benn discloses compositions that include a contrast agent for . 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nissa M Westerberg/Primary Examiner, Art Unit 1618